*264Opinion of the Court by
Chief Justice Hobson
Discharging rule.
The executions issued herein are against H. H. Denhardt and should be levied on his property. Alias executions will now be issued and placed in the sheriff’s hands. The rule will be discharged at the sheriff’s cost. It is the duty of the sheriff to execute the writs unless the judgments are ordered to be set off by a judgment of the proper court. ■ The fact that H. H. Denhardt was judge of the Warren County Court and the proceeding was for the purpose of obtaining a writ of prohibition against him is no reason why he is not personally liable for the costs. '
Rule discharged.